t c memo united_states tax_court rosa janus petitioner v commissioner of internal revenue respondent docket nos filed date rosa janus pro_se mayer y silber victoria crosley and terri l parrott for respondent memorandum findings_of_fact and opinion wolfe special_trial_judge these consolidated1 cases were heard pursuant to the provisions of sec_7443a and rules these cases were consolidated for purposes of trial briefing and opinion by order of this court dated date and in six notices of deficiency one dated date and the other five dated date respondent determined the following deficiencies in and additions to petitioner's federal_income_tax additions to tax_year deficiency sec_6654 sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure -- -- -- dollar_figure the issues for decision are whether petitioner is liable for tax on her income for the years in issue as determined by respondent whether petitioner is liable for additions to tax under sec_6651 for failure_to_file returns for the taxable years in issue whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated_taxes for taxable years and and whether a penalty pursuant to sec_6673 should be imposed on petitioner findings_of_fact prior to consolidation of these cases docket no came on for trial on date we continued that case all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure because petitioner had failed to cooperate in the stipulation process and respondent was not prepared to try the case without a stipulation of facts this court had earlier participated in an extended pretrial conference to help the parties reach agreement on at least a minimal stipulation but petitioner refused to stipulate even the most basic facts petitioner's refusal to stipulate undisputed facts was consistent with a purpose of delay on date after consolidation of these cases respondent filed a motion for order to show cause under rule f why proposed facts in evidence should not be accepted as established a proposed stipulation of facts and exhibits in support thereof was attached to respondent's motion respondent's motion for order to show cause was granted petitioner filed a response setting forth frivolous objections at the hearing pursuant to the order to show cause petitioner offered nothing of merit to refute respondent's proposed stipulation of facts respondent's order to show cause then was made absolute and the court ordered that the facts and evidence set forth in respondent's proposed stipulation of facts with attached exhibits are deemed admitted for purposes of these consolidated cases with two exceptions paragraph of the proposed stipulation of facts concerning activity code was deleted from the stipulation and an additional document a portion of the internal_revenue_manual in effect on date proposed by petitioner was stipulated that stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in tinley park illinois when her petition was filed during petitioner received wages in the amount of dollar_figure and nonemployee compensation in the amount of dollar_figure from hcm company during she received wages in the amount of dollar_figure from hcm company hcm company did not withhold federal_income_tax from the wages it paid petitioner during and during petitioner received wages from two companies hdm and hamilton carver lee inc hamilton in the respective amounts of dollar_figure and dollar_figure petitioner completed form_w-4 employee's withholding allowance certificate and claimed exempt from withholding for taxable_year hdm and hamilton did not withhold federal_income_tax from the wages each paid petitioner that year also during petitioner received a distribution in the amount of dollar_figure from the hdm company savings and retirement_plan during petitioner received wages from hamilton in the amount of dollar_figure plus a distribution of dollar_figure from her vested portion of hamilton's profit sharing benefits hamilton withheld no federal_income_tax from the wages it paid petitioner that year petitioner also received unemployment_compensation during in the amount of dollar_figure from the illinois department of employment security during petitioner received wages from hackney's on lake inc hackney's and esrock corp esrock in the respective amounts of dollar_figure and dollar_figure hackney's withheld federal_income_tax in the amount of dollar_figure from the wages it paid petitioner that year and esrock withheld dollar_figure petitioner also received unemployment_compensation during in the amount of dollar_figure from the illinois bureau of employment security on date and date petitioner completed two forms w-4 for and respectively she claimed exempt from withholding and signed both forms however the parties have stipulated that petitioner rescinded her signature and each of the forms bears the handwritten legend signature rescinded during petitioner received wages from hackney's and ozinga brothers inc ozinga in the respective amounts of dollar_figure and dollar_figure ozinga and hackney's did not withhold federal_income_tax from the wages each paid petitioner that year petitioner also received unemployment_compensation during in the amount of dollar_figure from the illinois department of employment security petitioner did not file a federal_income_tax return for any of the taxable years through and including substitute returns were prepared by respondent in connection with the subject examination of petitioner's tax_liability for those years respondent has not made any_tax assessment for those same years opinion in statutory notices of deficiency respondent determined deficiencies in petitioner's federal_income_tax for the years through and including respondent also determined additions to tax under sec_6651 for failure_to_file a return for each of those years and under sec_6654 for failure to pay estimated_taxes for and respondent's determinations as to petitioner's tax_liability are presumed correct and petitioner has the burden of proving otherwise rule a 290_us_111 petitioner asserts frivolous tax protester-type arguments that essentially ask this court to look behind the notices of deficiency and find them arbitrary and excessive petitioner argues that the notices of deficiency and the determinations therein are invalid because respondent failed to identify the type of tax involved improperly prepared for petitioner tax returns that did not satisfy the requirements of sec_6020 failed to follow internal_revenue_manual procedures and did not identify the statute or regulation relied upon in issuing the statutory notices misclassified her source_of_income and did not issue the notices within the statutory limitations_period petitioner also argues that the forms w-2 filed by her employers satisfied her filing requirement for the years at issue she did not otherwise address the determination that she failed to pay estimated_taxes the notices of deficiency satisfied all requirements each of the notices of deficiency in these cases unambiguously identifies both the amounts of the deficiencies and the years involved each statutory notice tells the taxpayer all that is required see 80_tc_34 affd in part and vacated in part 756_f2d_1430 9th cir 78_tc_646 except in rare circumstances this court will not look behind a notice_of_deficiency to examine the administrative proceedings or the propriety of respondent's motives leading to the deficiency determination 91_tc_179 affd without published opinion 872_f2d_411 3d cir 88_tc_794 exceptions to this general_rule have been recognized where there has been substantial evidence of unconstitutional conduct by each notice contains a description that satisfies sec_7522 sec_3 which provides for the general content of tax due deficiency and other notices we note that this provision was originally enacted as sec_7521 by sec_6233 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 applicable to mailings made on or after date and was redesignated as sec_7522 by sec a of the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 respondent in determining the deficiency and in unreported illegal income cases where respondent introduced no evidence berkery v commissioner supra pincite petitioner's frivolous contentions do not involve the exceptions to the general_rule summarized above nor do they otherwise warrant our reviewing respondent's administrative procedures none of the notices fails to identify the subject tax each clearly describes the kind of tax involved as individual income the alleged substitute returns are forms that were included in the notices of deficiency and that detailed the adjustments determined by respondent the forms in question merely facilitated the processing of the notices and did not serve as substitute returns under sec_6020 nothing in the internal_revenue_code requires the secretary to file a return pursuant to sec_6020 before assessing a deficiency 919_f2d_830 2d cir manka v united_states aftr 2d ustc par big_number d colo petitioner's contention that respondent misclassified her source_of_income is spurious each notice describes her unreported income and lists the payor source or sources petitioner submitted a copy of one of respondent's internal files monitoring the status of her purported deficiencies the file references an activity code number that can be correlated to the manufacture of pistols and revolvers petitioner gleans from this that her source_of_income was misclassified however none of the notices of deficiency attribute income to petitioner from the manufacture of pistols and revolvers petitioner's assertions that respondent failed to identify the statute or regulation relied upon in issuing the notices and that respondent failed to observe all of the requirements of the internal_revenue_manual also are without merit lack of reference or citation to the internal_revenue_code does not invalidate a notice_of_deficiency see jarvis v commissioner supra mccabe v commissioner tcmemo_1985_202 internal_revenue_manual procedures are generally directory in nature and not mandatory and the alleged procedural violations herein are not of a kind that would render respondent's determinations invalid see 714_f2d_206 1st cir vallone v commissioner supra pincite levy v commissioner tcmemo_1987_609 affd without published opinion 884_f2d_574 5th cir finally petitioner's contention that the notices of deficiency were not timely issued is frivolous petitioner contends that the forms w-2 filed by her employers with the internal_revenue_service satisfied her filing requirement and triggered the limitations_period for assessment in support of this argument petitioner referenced income_tax regulations in effect during for taxable years through income_tax regulations provided that individuals required to file were to file their tax returns on form_1040 or under certain circumstances on a form_w-2 sec_29 regs as amended by t d c b and t d 1948_2_cb_57 for taxable years beginning after date however the regulations prescribed the use of form 1040a instead of form_w-2 as the alternative to form_1040 sec_29 regs as amended by t d 1948_2_cb_57 during the taxable years in issue the income_tax regulations prescribed the use of a form_1040 or under limited circumstances a form 1040a sec_1_6012-1 income_tax regs the terms of income_tax regulations in effect during the taxable years in issue do not state that a form_w-2 is an acceptable substitute for a form_1040 the filing of a form_w-2 by a taxpayer's employer does not satisfy the requirements that such taxpayer file an individual_income_tax_return manka v specifically the regulations provided that for taxable years beginning after date the return was to be on form_1040 except in the case of a taxpayer entitled to elect and who so elected to use the form_w-2 rev sec_29 regs as amended by t d c b and t d 1948_2_cb_57 an individual was entitled to elect to use as his return form_w-2 rev provided his or her gross_income was less than dollar_figure inter alia id the amended regulations provided that for taxable years beginning after date the return was to be on form_1040 except in the case of a taxpayer entitled to elect and who so elected to use the form 1040a sec_29 regs cfr part as amended by t d 1948_2_cb_57 use of the form_1040 or 1040a had been prescribed by sec_29 regs when originally promulgated on date united_states aftr 2d pincite7 ustc par at big_number d colo see 82_tc_766 affd 793_f2d_139 6th cir sickler v commissioner tcmemo_1994_462 koeneman v commissioner tcmemo_1958_186 sec_6501 provides that in the case of a failure_to_file a return the tax may be assessed at any time since petitioner failed to file tax returns for the years at issue the notices of deficiency were timely issued we hold that the wages and other income attributed to petitioner in the notices of deficiency are taxable_income see 791_f2d_68 7th cir gross_income is expressly defined under the internal_revenue_code as all income from whatever source derived unless excluded by law including compensation_for services and unemployment_compensation sec_61 sec_85 sec_1_61-1 and sec_1_61-2 income_tax regs aside from her frivolous tax protester-type arguments petitioner offered nothing to contradict the determination of wage and other income in the notices of deficiency nor did she offer any grounds for excluding those items from her gross_income petitioner's general protester-type arguments have been rejected by this court and others including the court_of_appeals for the seventh circuit to which appeal in this case lies see coleman v commissioner supra see also 737_f2d_1417 5th cir where the court_of_appeals for the fifth circuit stated we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit respondent's determinations of the deficiencies in these cases are sustained sec_6651 failure_to_file respondent determined that petitioner is liable for additions to tax under sec_6651 for each of the taxable years at issue sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax may be avoided however if the taxpayer can show that the failure_to_file the return was due to reasonable_cause and not due to willful neglect sec_6651 72_tc_818 the burden_of_proof is on petitioner rule a petitioner did not file a form_1040 u s individual_income_tax_return a form 1040a u s individual_income_tax_return or a form 1040ez income_tax return for single filers with no dependents for any of the taxable years at issue petitioner did not offer any evidence or testimony to the contrary but argued instead that the forms w-2 filed by her employers with the internal_revenue_service satisfied her filing obligations as discussed above the filing by another of a form_w-2 does not satisfy the requirements for filing an individual_income_tax_return see manka v united_states supra koeneman v commissioner supra respondent is sustained on this issue sec_6654 estimated_taxes respondent determined that petitioner is liable for additions to tax under sec_6654 for failure to pay estimated income_tax for and where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is applicable unless petitioner shows that one of the statutory exceptions applies 99_tc_202 75_tc_1 petitioner bears the burden to show qualification for such exception 78_tc_304 the parties stipulated that for each of the taxable years at issue with the exception of federal_income_tax was not withheld from the wages attributed to petitioner herein during hackney's withheld federal_income_tax in the amount of dollar_figure on wages of dollar_figure and esrock withheld federal_income_tax in the amount of dollar_figure on wages of dollar_figure there is no showing in the record that petitioner made estimated_tax payments for any of the years in issue petitioner offered no evidence or testimony to refute the stipulated facts petitioner has not satisfied her burden_of_proof respondent is sustained on this issue sec_6673 sanctions at trial respondent moved for sanctions under sec_6673 against petitioner on the grounds that she had instituted and maintained the proceedings primarily for delay and that her positions were frivolous and groundless sec_6673 provides that a penalty not in excess of dollar_figure may be awarded whenever it appears to the tax_court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer's position in such proceeding is frivolous or groundless the records in these cases establish that petitioner sought to delay these proceedings by refusing to stipulate even the most basic elements of the cases and that she raised only frivolous factual and legal arguments her claims that the notices of deficiency failed to identify the type of tax involved and that her source_of_income was misclassified for example contradicted the record petitioner demonstrated that she was able to research the law yet she took positions contrary to established law and unsupported by a reasoned colorable argument see coleman v commissioner supra pincite accordingly we shall require petitioner to pay a penalty to the united_states in the amount of dollar_figure see coulter v commissioner 82_tc_580 82_tc_403 in her trial memorandum and posttrial briefs petitioner makes two arguments that we address summarily first petitioner contends that the additions to tax under section were not claimed in the notices of deficiency for through we reviewed the notices and each did in fact make a determination for interest under sec_6601 second petitioner's allegation that respondent in some way violated section is a criminal matter over which this court has no jurisdiction see boger v commissioner tcmemo_1981_629 rice v commissioner tcmemo_1978_334 decisions will be entered for respondent sec_6601 provides for interest on delinquent payments of tax running from the last date prescribed for payment to the date paid sec_7214 provides that any officer_or_employee of the u s convicted of certain criminal acts in connection with any revenue law of the u s may be dismissed from office or discharged from his employment and fined not more than dollar_figure or imprisoned not more than years or both it also provides for damages against such officer_or_employee in favor of the party injured by such officer's or employee's actions
